Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered, and when taken as a whole are persuasive. However, after further search and consideration, a new grounds of rejection has been made further in view of Kamath (US-10636005-B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 – 11, 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US-20180048521-A1) in view of Kamath (US-10636005-B2).
	Regarding claim 1, Nair shows a method comprising:	transmitting, by a management service, a device-driven management workflow (Fig, 6, [26-27, 48] discussing a “computing platform definition” containing an “orchestration pipeline”) to a plurality of client devices ([26-27], see “deploy those executables to the appropriate devices’), wherein the device-driven management workflow comprises plurality of workflow objects ([33,40,49] discussing “installation sequences” that define “pipeline stages”) that define a branching sequence of instructions ([49,55] discussing events to perform in response to observation, embodied, e.g., as part of a “data processing rule list” or a “enforcement standard list”);
	receiving, by the management service from the plurality of client devices,
workflow status data ([42]) comprising a plurality of completion statuses for a step of the
device-driven management workflow, the step comprising at least one workflow object ([49], e.g., a number of failed test cases or pipeline stages);	generating, by the management service, a user interface comprising a representation of the device-driven management workflow ([41]);	identifying, by the management service, a failure of the step based on an analysis
of the plurality of completion statuses according to a set of failure rules ([49] discussing threshold failure or deviation threshold); and	updating, by the management service, the user interface to visually emphasize the
failure within the representation of the device-driven management workflow ([50]).	Nair does not show where the branching sequence of instructions branches according to at least one conditional workflow object that provides a branching point that causes a respective client device to evaluate a device condition to select a device-specific path through the branching sequence of instructions.	Kamath shows where the branching sequence of instructions branches according to at least one conditional workflow object that provides a branching point (col. 7 lines 3-16 showing a “conditional stage”) that causes a respective client device to evaluate a device condition to select a device-specific path through the branching sequence of instructions (col. 7 lines 11-29 discussing taking branches leading to specific paths based on particular product characteristics).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the workflow management techniques of Nair with conditional branching of Kamath in order to ensure the proper and desired actions are performed given the particular device types relevant to said actions.
	Regarding claim 2, Nair shows wherein a respective client device performs a path through the branching sequence of instructions based on at least one client-device-evaluated state that is specified by the device condition (Kamath, col. 7 lines 4-16 and lines 45-54, also col. 8 lines 30-50) of the respective client device ([49] discussing event triggers).
	Regarding claim 3, Nair shows wherein the workflow status data provides an indication of at least one device-state-specific branch taken by the client device through the branching sequence of instructions of the device-driven management workflow ([50] discussing a UI showing the outcome/results of various stages of a workflow).
	Regarding claim 4, Nair shows wherein the failure is correlated with a failed workflow object ([49-50] discussing a particular failed pipeline stage or installation sequence) of the at least one workflow object of the step, and the user interface is updated visually emphasize the failed workflow object in order to visually emphasize the failure (Fig. 6 steps 612 -> 614 -> 616).
	Regarding claim 6, Nair shows identifying, by the management service. at least one corrective measure to correct the step of the device-driven management workflow ([49] discussing “what to do in the event that a stage was or was not successfully completed”).
	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 1. 
	Regarding claim 9, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 10, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 11, the limitations of said claim are addressed in the analysis of claim 4.
	Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 6.
	Regarding claim 15, Nair shows a system, comprising: 	at least one computing device (Fig. 1 item 104); and	instructions accessible by the at least one computing device, wherein the instructions are executed causing the at least one computing device to at least:	transmit, by a management service, a device-driven management workflow (Fig, 6, [26-27, 48] discussing a “computing platform definition” containing an “orchestration pipeline”) to a plurality of client devices ([26-27], see “deploy those executables to the appropriate devices”), wherein the device-driven management workflow comprises plurality of workflow objects ([33,40,49] discussing “installation sequences” that define “pipeline stages”) that define a branching sequence of instructions ([49,55] discussing events to perform in response to observation, embodied, e.g., as part of a “data processing rule list” or a “enforcement standard list”);	 receive, by the management service from the plurality of client devices, workflow status data ([42]) comprising a plurality of completion statuses for a step of the device-driven management workflow, the step comprising at least one workflow object ([49], e.g., a number of failed test cases or pipeline stages);	generate, by the management service, a user interface comprising a representation of the device-driven management workflow ([41]);	identify, by the management service, a failure of the step based on an analysis of the plurality of completion statuses according to a set of failure rules ([49] discussing threshold failure or deviation threshold); and	update, by the management service, the user interface to visually emphasize the failure within the representation of the device-driven management workflow ([50]).	Nair does not show where the branching sequence of instructions branches according to at least one conditional workflow object that provides a branching point that causes a respective client device to evaluate a device condition to select a device-specific path through the branching sequence of instructions.	Kamath shows where the branching sequence of instructions branches according to at least one conditional workflow object that provides a branching point (col. 7 lines 3-16 showing a “conditional stage”) that causes a respective client device to evaluate a device condition to select a device-specific path through the branching sequence of instructions (col. 7 lines 11-29 discussing taking branches leading to specific paths based on particular product characteristics).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the workflow management techniques of Nair with conditional branching of Kamath in order to ensure the proper and desired actions are performed given the particular device types relevant to said actions.
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 2. 
	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 4.
Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 6.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Kamath as combined above in the rejections of claims 1, 8, and 15, further in view of Kempe (US-10469304-B1).
	Regarding claim 5, Nair in view of Kamath show claim 1.	Nair in view of Kamath do not show generating, by the management service, the user interface to include a list of the plurality of devices; 	identifying, by the management service, a subset of the plurality of devices that are associated with a failed completion status: and
	visually emphasizing the subset of the plurality of devices that are associated with a failed completion status.	Kempe shows generating, by the management service, the user interface to include a list (Fig. 1 item 68A, col. 3 lines 17-35 and lines 58-66) of the plurality of devices (col. 4 lines 31-41); 	identifying, by the management service, a subset of the plurality of devices that are associated with a failed completion status (col. 3 lines 64-66, col. 4 lines 5-8, col. 11 lines 39-41): and
	visually emphasizing the subset of the plurality of devices that are associated with a failed completion status (col. 11 lines 34-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration management environment of Nair in view of Kamath with the status monitoring and display techniques of Kempe in order to better inform users of the result of configuration actions and the status of their network devices.	Regarding claims 12 and 19, the limitations of said claim are addressed in the analysis of claim 5. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Kamath as combined above in the rejections of claims 1 and 8, further in view of Mahajan (US-11082302-B2).
	Regarding claim 7, Nair in view of Kamath show claim 6, including modifying, by the management service, the device-driven management workflow (Nair, [41]).	Nair in view of Kamath do not show modification based on a corrective measure.	Mahajan shows workflow modifications based on a corrective measures (col. 8 lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the workflow management techniques of Nair in view of Kamath with the corrective functionality of Mahajan in order to better ensure operational success of the workflow when it is executed.	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Bernstein (US-20050097536-A1), who discusses conditional, divergent branching in directed graphs/petri-nets ([9,34-35]), 	Wagner (Wagner, Thomas, and Daniel Moldt. "Workflow management principles for interactions between petri net-based agents." International Conference on Applications and Theory of Petri Nets and Concurrency. Springer, Cham. (Year: 2015)), and 
	Pla (Pla, Albert, et al. "Petri net-based process monitoring: a workflow management system for process modelling and monitoring." Journal of Intelligent Manufacturing 25.3: 539-554. (Year: 2014)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442